DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 1/20/2022 is acknowledged.  The traversal is on the ground(s) that there must be established reasons for a restriction and that the species don’t have separate status in the art.  This is not found persuasive because the different species may be classified differently, disclosed patentably distinct structure with respect to the flow configurations achieved and use in different types of heat exchangers. Also, the different heat exchanger core configurations disclosed by the different species are classified differently and have patentably distinct flow configurations. Finally, the only proper traversal to an election of species requirement is that the components are obvious variants over one another.  Absent such an admission, they are deemed separately patentable and a search burden exists for examining all of the differing species.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 recites the limitation of “each of the unit cells”, wherein it is unclear what “each of the unit cells” is referring to since the exact term “each of the unit cells” has already been recited in the claim 16 from which the claim depends. Is the term “each of the unit cells” requiring that there are multiple “each of the unit cells” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as – said each of the unit cells -- for clarity.
Claim 19 recites the limitation of “each of the unit cells”, wherein it is unclear what “each of the unit cells” is referring to since the exact term “each of the unit cells” has already been recited in the claim 16 from which the claim depends. Is the term “each of the unit cells” requiring that there are multiple “each of the unit cells” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as – said each of the unit cells -- for clarity.
Claim 20 recites the limitation of “each of the unit cells”, wherein it is unclear what “each of the unit cells” is referring to since the exact term “each of the unit cells” has already been recited in the claim 16 from which the claim depends. Is the term “each of the unit cells” requiring that there are multiple “each of the unit cells” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as – said each of the unit cells -- for clarity.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczek et al. US 2017/0030519 Al in view of Loukus US 20150014323 A1.
Re claim 1, Kuczek et al. teach a heat exchanger comprising (para 15): furcating unit cells (fig 2, fig 9D ) coupled with each other, each of the unit cells including: a sidewall that defines several openings into an interior of the unit cell, at least a first opening of the openings configured to be an inlet to receive a first fluid into the unit cell and at least a second opening of the openings configured to be an outlet through which the first fluid exits the unit cell, the 
 
Loukus teach a heat exchanger comprising (para 15): furcating unit cells coupled with each other, each of the unit cells including: a sidewall that defines several openings into an interior of the unit cell, at least a first opening of the openings configured to be an inlet to receive a first fluid into the unit cell and at least a second opening of the openings configured to be an outlet through which the first fluid exits the unit cell, the sidewall defining interior passageways through the interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate orthogonal flows through the interior passageways, and out of the unit cell, the unit cells coupled with each other with the sidewalls of the unit cells separating exterior volumes outside of the unit cells from the interior passageways of the unit cells, the unit cells coupled with each other with the sidewalls fluidly coupling the interior passageways of the unit cells with each other, the sidewalls separating the exterior volumes outside of the unit cells from the interior passageways of the unit cells such that a second fluid can flow through the exterior  (Para 17, figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fluids as taught by Loukus in the Kuczek et al. invention in order to advantageously allow for unit cells to be used in multiple intended use heat exchanger applications.
 
Re claim 2, Kuczek et al. teach the sidewalls of the unit cells include only smooth surfaces without linear or curved interfaces between the surfaces (fig 2).  
 Re claim 3, Kuczek et al. teach the sidewalls of the unit cells include only multifaceted planar surfaces that intersect each other along linear interfaces (figs 2, 9A, 9B).  

Re claim 4, Kuczek et al. teach the unit cells are coupled together in a repeating pattern (figs 2, 9A, 9B).

 	Re claim 5, Kuczek et al. teach the unit cells are coupled together to form a manifold portion, a first core portion, a redirection portion, and a second core portion, the manifold portion configured to receive the first fluid into the interior passageways of   the unit cells and to receive the second fluid into the exterior volumes between the unit cells, the first core portion configured to direct the first fluid and the second fluid from the manifold portion toward the redirection portion, the redirection portion configured to change a direction of flow of the first fluid and flow the second fluid, and the second core portion configured to direct the flow of the first fluid 

Re claim 6, Kuczek et al. teach the sidewalls of the unit cells define polygon shaped openings as the openings into and out of the unit cells (fig 3).  
 
Re claim 7, Kuczek et al. teach the sidewalls of the unit cells define round openings as the openings into and out of the unit cells (figs 2, 9A, 9B).  
 
Re claim 8, Kuczek et al. teach a heat exchanger (para 15) comprising: furcating unit cells (fig 2, fig 9D ) coupled with each other, each of the unit cells elongated along an axis and including: a sidewall that defines annular ring openings on opposite ends of the unit cell along the axis, the sidewall also defining undulating annular rings between the annular ring openings (defined by 46) and axially separated from each other along the axis, the sidewall defining angled openings into the unit cell both above and below each of the undulating annular rings, at least a first opening of the annular ring openings and the angled openings configured to be an 
Loukus teach at least a first opening of the annular ring openings and the angled openings configured to be an inlet to receive a first fluid into the unit cell and at least a second opening of the annular ring openings and the angled openings configured to be an outlet through which the first fluid exits the unit cell, the sidewall defining interior passageways through an interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate flows through the interior passageways, and out of the unit cell  (para 15, noting in the instant combination the first and seconds fluids do not mix, which is naturally taught by the primary reference teaching a “heat exchanger” and in more detail in the secondary reference disclosing a first and second fluid)  to exchange heat as is known in the art with heat exchangers (Para 17, figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fluids as taught by Loukus in the Kuczek et al. invention in order to advantageously allow for unit cells to be used in multiple intended use heat exchanger applications.
Re claim 9, Kuczek et al. teach the unit cells are coupled with each other with the sidewalls of the unit cells separating exterior volumes outside of the unit cells from the interior passageways of the unit cells, the unit cells coupled with each other with the sidewalls fluidly coupling the interior passageways of the unit cells with each other (figs 1, 9A, 9B).   

Re claim 10, Kuczek et al. teach the interior passageways of each of the unit cells are intertwined with each other through interiors of the unit cells (noting the lattice pathways capable of holding two different fluids inside and outside of the cells are considered to be intertwined, and one of ordinary skill in the art would interpret this to be intertwined given the elected species and use of the term such that the channels are interweaved and intermingled, figs 1, 9A, 9B).  
 
Re claim 11, Loukus Teach the sidewalls separate the interior passageways of the unit cells from the each other such that the first fluid flows through first interior passageways of the interior passageways with the second fluid flowing through second interior passageways of the interior passageways without the first fluid and the second fluid mixing with each other (para 17, figs, see the rejection of claim 8).
Re claim 12, Kuczek et al. teach the sidewalls of the unit cells include only smooth surfaces without linear or curved interfaces between the surfaces (fig 2).  
Re claim 13, Kuczek et al. teach the sidewalls of the unit cells include only multifaceted planar surfaces that intersect each other along linear interfaces  (figs 2, 9A, 9B).    
	Re claim 14, Kuczek et al. teach the unit cells are coupled together in a repeating pattern.  
Re claim 15, Kuczek et al. teach the unit cells are coupled together to form a manifold portion, a first core portion, a redirection portion, and a second core portion, the manifold portion configured to receive the first fluid into the interior passageways of the unit cells and to receive the second fluid into the exterior volumes between the unit cells, the first core portion configured 
 
	  Re claim 16, Kuczek et al. teach a heat exchanger (para 15)comprising: furcating unit cells (fig 2, fig 9D ) coupled with each other, each of the unit cells including a sidewall that defines several openings into an interior of the unit cell, at least a first opening of the openings configured to be an inlet to receive a first fluid into the unit cell and at least a second opening of the openings configured to be an outlet through which the first fluid exits the unit cell, the sidewall defining interior passageways through the interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate flows through the interior passageways, and out of the unit cell,   wherein the sidewall of each of the unit cells is shaped to divide a first flow of the first fluid inside the unit cell into at least a second, third, and fourth flow of the first fluid within the unit cell and out of the unit cell (figs 1, 9A, 9B, noting the structure is capable of acting on a flow as claimed).
Loukus teach a heat exchanger comprising (para 15): a first fluid into the unit cell and at least a second opening of the openings configured to be an outlet through which the first fluid  (Para 17, figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fluids as taught by Loukus in the Kuczek et al. invention in order to advantageously allow for unit cells to be used in multiple intended use heat exchanger applications.
With respect to the “flow” of the limitation “flow of the first fluid into separate flows through the interior passageways, and out of the unit cell,   wherein the sidewall of each of the unit cells is shaped to divide a first flow of the first fluid inside the unit cell into at least a second, third, and fourth flow of the first fluid within the unit cell and out of the unit cell”, the recitation “flow of the first fluid into separate flows through the interior passageways, and out of the unit cell,   wherein the sidewall of each of the unit cells is shaped to divide a first flow of the first fluid inside the unit cell into at least a second, third, and fourth flow of the first fluid within the unit cell and out of the unit cell” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the 
	Re claim 17, Kuczek et al., as modified in the instant combination of claim 16, teach wherein the unit cells are coupled with each other with the sidewalls of the unit cells separating exterior volumes outside of the unit cells from the interior passageways of the unit cells, the unit cells coupled with each other with the sidewalls fluidly coupling the interior passageways of the unit cells with each other (figs 1, 9A, 9B), the sidewalls separating the exterior volumes outside of the unit cells from the interior passageways of the unit cells such that a second fluid can flow through the exterior volumes and exchange heat with the first fluid flowing through the interiors of the unit cells without the first fluid and the second fluid mixing with each other (figs 1, 9A, 9B , see the rejection of claim 16 noting the structure is capable of performing the intended flow use).
Additionally noting that for clarity, the recitation “such that a second fluid can flow through the exterior volumes and exchange heat with the first fluid flowing through the interiors of the unit cells without the first fluid and the second fluid mixing with each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See 
Re claim 18, Kuczek et al. teach the sidewall of each of the unit cells divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow orthogonally oriented with respect to each other (noting the structure is capable as acting on the fluid as claimed, figs 2, 9A, 9B).  

Additionally noting that for clarity, the recitation “divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow orthogonally oriented with respect to each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that three dimensional fluid flow will naturally flow in all directions. 

Re claim 19, Kuczek et al. teach the sidewall of each of the unit cells divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow oriented along acute angles with respect to each other (noting the structure is capable as acting on the fluid as claimed, figs 2, 9A, 9B).   

Additionally noting that for clarity, the recitation “divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow oriented along acute angles with respect to each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that three dimensional fluid flow will naturally flow in all directions. 

Re claim 20, Kuczek et al. teach the interior passageways defined by the sidewall of each of the unit cells are first interior passageways, and the sidewall of each unit cell also defines second interior passageways through the interior of the unit cell with the first interior passageways and the second interior passageways intertwined with each other (noting the first passageways are considered to be the central portion of the unit cell and the second passageways are considered the portion close to the opening communicating with adjacent cells, figs 2, 9A, 9B, noting the lattice pathways capable of holding two different fluids inside and outside of the cells are considered to be intertwined, and one of ordinary skill in the art would interpret this to be intertwined given the elected species and use of the term such that the channels are interweaved and intermingled, figs 1, 9A, 9B ).
Additionally noting that for clarity, the recitation “divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow oriented along acute angles with respect to each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that three dimensional fluid flow will naturally flow in all directions.  

	Additionally:

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczek et al. US 2017 /0030519 Al in view of Loukus US 20150014323 A1 further in view of Ryan US 9,440,216 B2.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the surfaces as taught by Ryan in the Kuczek et al. , as modified, invention in order to advantageously allow for  significantly improved performance for separation and mixing applications.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080149299 A1, US 20060245987 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GORDON A JONES/Examiner, Art Unit 3763